Citation Nr: 1217412	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to July 2001. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in St. Petersburg, Florida.  The case is now under the jurisdiction of the Wichita, Kansas, RO.  In February 2012, the Veteran provided testimony before the undersigned at a Travel Board hearing; a transcript of that hearing is of record.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, sleep apnea is shown as likely as not to have had its onset during military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for sleep apnea have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for sleep apnea.  He has asserted that his symptoms of sleep apnea began in service, as he was having sleep problems, including snoring, and was falling asleep during the day.

The service treatment records do not contain any complaints, treatment, or findings related to obstructive sleep apnea or symptoms that are reasonably attributable thereto.  The record, however, contains a private treatment record dated in October 2001, less than three months after his separation from service, on which the Veteran complains that he has insomnia, he wakes up after he "stops breathing," and he has trouble getting back to sleep.  The examiner assessed sleep apnea.

On a VA examination in April 2002, the examiner noted that the Veteran "reports that he snores and his wife reports that he stops breathing.  He has never had a sleep study."  VA treatment records show that the Veteran finally underwent a sleep study in April 2004 that resulted in an assessment of moderate obstructive sleep apnea.  The Veteran testified before the undersigned that he continues to use a CPAP machine for treatment of sleep apnea.  

The Board finds that the Veteran is competent to testify as to experiencing symptoms of sleep apnea during his military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).   Additionally, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his disorder has chronically continued since his discharge from the military.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  The Board finds it is pertinent that, as noted above, the Veteran has only reported that his sleep apnea began during his military service and neither the Veteran nor any medical professional has ever reported another date of onset; moreover, there are no negative opinions of record.  

As the record contains objective evidence of a diagnosis of sleep apnea less than three months after separation from service, and the Veteran has credibly reported the onset of symptoms during service, reasonable doubt is resolved in favor of the Veteran; the Board finds that service connection for sleep apnea is warranted and the Veteran's claim for that benefit may be granted.  See 38 U.S.C.A. § 5107; Gilbert, supra.  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


